Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

This SECOND AMENDMENT TO LEASE (this “Amendment”) is dated and made effective as
of August 26, 2013 (the “Effective Date”) by and between the MICHIGAN LAND BANK
FAST TRACK AUTHORITY (“Landlord”) and ESPERION THERAPEUTICS, INC. (“Tenant”)
(collectively the “Parties”).

 

R E C I T A L S

 

A.                                    Landlord and Tenant are parties to that
certain lease dated October 2, 2008, as amended by that certain First Amendment
to Lease, dated November 15, 2011, and that certain letter agreement dated
March 29, 2013 (as so amended, the “Lease”) of certain premises consisting of
9,730 rentable square feet of space known as Lab B and Office B (the “Premises”)
and the Vivarium space in the building (the “Building”) located at 46701
Commerce Center Drive, Plymouth, Michigan  (the “Property”).

 

B.                                    On November 14, 2012, the original
Landlord, Michigan Life Sciences and Innovation Center, LLC, assigned the Lease
to the Michigan Land Bank Fast Track Authority.

 

C.                                    Landlord and Tenant wish to amend the
Lease to (i) extend the Term of the Lease, and (ii) amend certain other terms of
the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Capitalized Terms.  Unless otherwise
defined herein, all capitalized terms used in this Amendment shall have the
meanings ascribed to them in the Lease, and all references in the Lease to the
“Lease” or “this Lease” or “herein” or “hereunder” or similar terms or to any
section thereof shall mean the Lease, or such section thereof, as amended by
this Amendment.

 

2.                                      Landlord.  The term “Landlord” in
Article I — Fundamental Lease Provisions is changed from “Michigan Life Sciences
and Innovation Center, LLC” to “Michigan Land Bank Fast Track Authority.”  The
term “Landlord’s Address” is changed from “203 South Division, Suite 430, Ann
Arbor Michigan 48104” to “MEDC, Attn: Paula Sorrell, 300 N. Washington Square,
Lansing, Michigan 48913.”

 

3.                                      Initial Term.  The Initial Term is
hereby extended from the current expiration date of October 2, 2013 to April 30,
2014.  Such extension shall be upon all of the current terms and conditions of
the Lease, as so amended.  The Base Rent currently being paid shall continue
during this extended time.

 

4.                                      Option to Extend.  Section 2.2(b) of the
Lease is hereby further amended to extend the date by which Tenant must notify
Landlord of its intent to exercise the option to extend from July 1, 2013 to
November 1, 2013.

 

--------------------------------------------------------------------------------


 

5.                                      Vivarium Space.  The Vivarium space was
added to the Lease by the First Amendment to Lease.  The Tenant has provided
notice of its intent to terminate the lease of this space effective July 31,
2013.  The Landlord accepts this termination, rent for the Vivarium space will
no longer be due after July 31, 2013, the Vivarium space will no longer be a
part of the Leased Premises after July 31, 2013, and Tenant shall remove any and
all of its equipment and other personal property from the Vivarium space by
July 31, 2013.  If the Tenant’s equipment and other personal property is not
removed by July 31, 2013, then Tenant shall pay Landlord pro rata monthly rent,
in accordance with the First Amendment to Lease, for every day the equipment and
other personal property remains in the Vivarium space.  Tenant shall provide
Landlord with written confirmation of the date its equipment and other personal
property has been removed from the Vivarium space within three (3) business days
of such date.

 

6.                                      Ratification.  Except as expressly
modified by this Amendment, the Lease shall remain in full force and effect, and
as further modified by this Amendment, is expressly ratified and confirmed by
the parties hereto.  This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the Lease regarding assignment and subletting.

 

7.                                      Integration.  This Amendment constitutes
the entire Amendment between the Parties and supersedes all prior and
contemporaneous agreements or understandings, whether written or oral, between
the Parties with respect to the subject matter hereof.

 

8.                                      Governing Law.  This Amendment shall be
governed and construed in accordance with the laws of the State of Michigan.

 

9.                                      Counterparts and Authority. This
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document. Landlord and Tenant each warrant to the other that the person or
persons executing this Amendment on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Amendment as of the date and
year first written above.

 

LANDLORD:

MICHIGAN LAND BANK FAST TRACK AUTHORITY

 

 

By:

/s/ Kim Homan

 

Name:

Kim Homan

 

Title:

Executive Director

 

 

 

 

 

 

 

TENANT:

ESPERION THERAPEUTICS, INC.

 

 

 

By:

/s/ Tim Mayleben

 

Name:

Tim Mayleben

 

Title:

President & CEO

 

 

3

--------------------------------------------------------------------------------